 AMERICAN MOTORS CORP.287American Motors Corporation,PartsDivisionandIn-ternationalUnion, UnitedAutomobile,Aerospace &AgriculturalImplementWorkersofAmerica(UAW), Petitioner. Case 30-RC-1939October 5, 1973DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Philip E. Bloedorn.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, this case was trans-ferred to the National Labor Relations Board for de-cision. The Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.-2.The Petitioner is a labor organization claimingto represent employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(l) and 2(6) and(7) of the' Act.4.The appropriate unit: There is no history of col-lective bargaining involving the employees sought.The Petitioner seeks a unit of all office clerical andtechnical employees employed by the Employer at itsParts Division located in Milwaukee, Wisconsin, ex-cluding all confidential employees, managerial em-ployees,professionalemployees,guards,andsupervisors as defined in the Act, and all other em-ployees.' The Employer contends that the technicalemployees should not be included with the office cler-ical employees and that it is the Board's policy not toinclude technical employees with office clerical em-ployees where, as here, one of the parties objects.The Employer is a division of the American MotorsCorporation and is engaged in the operation of a na-tional parts distribution center located in Milwaukee,Wisconsin. The Employer distributes and supplies au-The Petitioner's unit request appears asamended atthe hearing.tomotive parts to various'dealers throughout the Unit-ed States and to customers overseas.The Employer's facility is located at 3280 SouthClement Avenue in Milwaukee. It is situated on 43acres of land. There are 10 buildings which are allconnected. Only one building is a multistory building.Within those buildings there are approximately 700,000 square feet of office space and a million and a halfsquare feet of warehousing space. Thereis in excessof $100 million worth of inventory located at the facil-ity.There are approximately 800 employees, half ofwhom are hourly paid and the other half, salaried. Dueto the nature of the operation, involving as it does thedistribution of automotive parts, a great deal of pa-perwork is required. The facility includes large dataprocessing, inventory control, and centralclaims sec-tions. The office space is primarily confined to build-ing 3, which is the only multistory building. Locatedon the first floor of building 3 are industrial relationsand industrial engineering departments. The remain-ing departments, except for the international division,which is located in building 6, are located on thesecond floor of building 3.The parts division is the basic support facility for 4zones representing the United States and approxi-mately 20 regional warehouses in various cities in theUnited States. Some Milwaukee departments reportdirectly to Detroit corporate headquarters. These de-partments include central claims, data processing,and international division.The Milwaukee facility operates under the direc-tion of Director J.M. Panettiere and is composed of10 closely coordinated departments which performthe service operation. There are seven departmentsthat report directly to Panettiere and other closelyintegrated departments which report to Detroit cor-porate headquarters through Panettiere.The departments in which the employees whose jobclassifications are in dispute because they have bothoffice clerical and technical employees as well as con-fidential employees and supervisors include: ware-houseadministration,dataprocessing,fieldoperations, central claims, central distributions, fi-nance, industrial plant and package engineering, in-ternationaldivision,material,control,andspecifications and quality control.'The Petitioner contends that the close communityof interest existing between the office clerical andtechnical employees makes it an appropriate unit. TheEmployer contends that the Board should either es.,tablish separate units of technical and clerical em-ployees or, in the alternative, permit the technicalemployees to vote regarding their wishes to be includ-2 The parties stipulated, and we find, that all of the employees in theindustrial relations department are to be excluded.206 NLRB No. 38 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDed in a clerical unit and make that vote determinativeof the unit.The Employer is a party to collective-bargainingagreements covering more than 400 warehouse em-ployees with another local of the Petitioner,an agree-ment with the Teamsters covering 15 over-the-roaddrivers, andan agreementcovering approximately 6plant guards with the United Plant Guard Workers.There is no contract bar concerning the approximate-ly 200 employees in the unit sought by the Petitioner.The issues herein concern the appropriateness of acombined office clerical and technical unit, as soughtby the Petitioner and opposed by the Employer; theEmployer's assertions that certain employees aretechnical, confidential,managerial, or supervisory;and the eligibility of certain employees who are onleaves of absence due to maternity leave orillness.As to the scope of the unit, contrary to theEmployer's contention, the Board no longer excludestechnical employees from units including other em-ployees merely because, as here, one of the partiesobjects to their inclusion.While separate technicalunits may be appropriate, the Board inThe SheffieldCorporation 3ended its practice of automatic exclu-sionof technical employees from production andmaintenance units whenever their unit placement wasin issue.The Board stated that it would no longerautomatically exclude technicals, but would de-termine their unit placement on the basis of their com-munity of interest, in each case, by analyzing factorswhich include desires of the parties, bargaining histo-ry, similarity of working conditions, type of industry,organization of plant, whether the technical employ-ees work in separately situated and separately con-trolledareas,and whether any union seeks torepresent technical employees separately. This policywas laterextended to cases involving clerical employ-ees and technical employees 4 In determining thecommunity of interest of the technicals, the Boardalso considers such factors as the existence of com-mon supervision, contact or interchange with otheremployees in the unit, specialized schooling, and on-the-job training.'As -Board policy permits the inclusion of technicalemployees in other units where they share a commu-nity of interest with such employees, we make thefollowing findings:Stipulations:The parties entered into numerousstipulations concerning the status of certain employ-ees asoffice clerical employees,' technical employees,'3 134 NLRB 1101.4 The Budd Company, AutomotiveDivision,Gary Plant,136 NLRB 1153.'Mosier Safe Company,188 NLRB 650.6 The parties stipulated, and we find, that the employeeclassificationslistedin Appendix A are officeclericals:confidential employees, managerial employees, pro-fessional employees, and supervisors.The-Employer contends that, with few exceptions,most of those employees stipulated by the parties asbeing clerical are in salary grade 6 or less, whereasother employees, whether there is agreement or dis-pute as to their technical status, are in grade 6 orabove. Additionally, the Employer contends that thesecuring of experience and the faith of the Employerin allowing an induvidual to make important deci-sions are factors which elevate technical employees intheir own eyes, as well as the eyes of their coworkers,above those jobs which are mere routine and requirevery little in the way of individual judgment. TheEmployer's salary grading system indicates that itconsiders those employees who are claimed to betechnical to be in more responsible positions withinthe Employer's hierarchy.The parties are in disagreement over certain jobclassifications which the Employer claims are techni-cal and the Petitioner claims are office clerical. Theclassifications are as follows:Claims analyst A:Although both parties stipulatedthat most claims analysts A are office clericals, theEmployer contends that one employee, Memmel, whoworks in the central claims department, is misclassi-fied, since the work he performs is not that of a claimsanalyst A but of a special analyst. Memmel assertedlychecks the work of claims analysts senior when re-quired.Traffic claims analyst:The employee in this classifi-cation assembles supporting documents for loss, dam-age, and overcharge claims. He checks and processesdamage claims against common carriers, deals direct-lywith carrier traffic officials and representativesconcerned with freight rate activities, and arranges forthe handling and clearance of imports and shipments.Inventory control analyst A:This classification islocated in the materials department. The recordshows that the employees in this classification issuepurchase orders. They work on the second floor withclerks and typists; they receive no special training orschooling. Some have a high school education andsome have attended college. They are not required touse special equipment or tools.Order analyst A; order analyst B, and order inquiryanalyst:The Employer contends that these classifica-tions are basically the same except for complexity oftasks. The individuals in these classifications are lo-cated in the material control department. An order7 The parties also stipulated, and we find, that the following jobclassifica-tions are technical employees. Illustrator A, quality control analyst A, qualitycontrol analyst B. In view of their community of interest as displayed by theirsimilar working conditions and common supervision,and the fact that nounion seeks to represent them separately, we shall include them in the unit. AMERICAN MOTORS CORP.289analyst A is an employee who has had a period of1-1/2 to 2 years of experience and has been reclassi-fied after working at the hiring level position of orderanalyst B. Order analysts handle dealer complaints,change orders, insure that dealers get proper orders,and check with engineering. The order inquiry ana-lysts and order analysts A handle the emergency or-ders and contact parts analysts, zone warehouses, andwarehouse personnel.The order analyst A has thesameduties as an order inquiry analyst.Commercialaccountscoordinator:The employees inthis classification are located in the material controldepartment and are responsible for ordering, receiv-ing,processing,and resolving all commercial ac-counts. These individuals operate more in the area ofincoming orders rather than purchasing parts. Theseemployees create orders through a keypunch inputinto the data center.Expediter A:This position is located in the materialcontrol department. Promotion to this position isachieved through experience gained as an expediter B.The employees in this classification are responsiblefor determining shipping promises, securing commit-ments, resolving prices, and generally handling crit-ical problems.Parts analyst A; chasis parts analyst senior; and illus-tration coordinator:These classifications are located inthe specifications and quality control and graphicsdepartments. The basic function of these classifica-tions is that of parts analyst who releases replacementparts into the parts distribution network. These em-ployees prepare catalogue copy for the publicationsdepartment, develop common parts within their indi-vidual responsibility areas, and develop installationkits.Their responsibility is to release the paperworkwhich provides for replacement parts to be availableand shipped for distribution to dealers through zoneand regional warehouses.They also prepare copy forparts catalogues.Theyrequire no special trainingother than a knowledge of cars.Catalogue writer and special analyst A; editor A; andcatalogue writer A:These classifications are located inthe specifications and quality control department.These employees prepare parts catalogues. They re-quire experience in the publication field and someknowledge of automobiles.Technician and writer A:This classification is locat-ed in the specifications and quality control depart-ment.The function of the employee in thisclassification is,to dissemble vehicles for publicationillustration and to prepare technical booklets covering'installation techniques. This position necessitates theuse of various types of sophisticated testing equip-ment and diagnostic techniques. In addition, mechan-ical ability and semantic proficiency are required. Therecord shows this employee works in a building wherevehicles are housed; however, he is in constant con-tact with the catalogue writers. He is also salaried andreceives the same fringe benefits and has the sameworking hours as the office clericals.Cyclical inventory auditor:This classification is lo-cated in the controller department. The job duties ofthis employee consist of determining whether the ac-counting books reflect the proper quantity of materialin the warehouses by comparing various recordsagainst physical counts. This is done on a cyclicalbasis rather than an annual physical inventory.Order analyst and material analyst:These classifica-tions are located in the international division and theemployees' job functions are comparable to those oforder analyst B in the material control department.Clerk typist A:The Employer contends that em-ployeesMoffatt, Layer,Wilson, Honeck, Kucinski,and Mikolajcyzk are technical employees. The recordshows that the duties of these employees are not sub-stantially different from those of the clerk typists Awho were stipulated by the parties to be office cleri-cals.Moreover, they all work in the material controldepartment and have the same immediate supervi-sion.The record shows that the employees in the afore-mentioned classifications have daily contact with em-ployees the parties agreed were office clericals. Theyhave the same fringe benefits; all are salaried employ-ees; they have the same supervision; nearly all ofthese employees work at desks in open areas in closeproximity to admitted office clericals; and all assertedtechnicals have the same working conditions andhours as the office clericals. Moreover, no other unionseeks to represent them separately.Accordingly, in view of the foregoing and on therecord as a whole, we find, without passing upon theprecise technical status of each of the disputedclassi-fications, that the asserted technical employees sharea community of interest with the office clericals suffi-cient to warrant their inclusion in the unit found ap-propriate herein.'The Employer has also raised placement issues withrespect to certain classificationswhich it arguesshould be excluded as supervisoryormanagerial.These classifications and our rulings with respect tothem are as follows: ,Cost analyst A:There are two employees in thisclassification who work in the controller department.These employees work on budget performance, ap-propriateness of capital spending requests, special fi-nancial analysis studies, reconciliation of accounts,8Cf.AlbuquerqueDivisionof A CF Industries, Inc,145 NLRB 403;TheBudd Company, supra 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other accounting matters. The Employer con-tends that a great deal of individual judgment is re-quired in the preparation and submission of financialdata. These employees submit the compiled budgetsto a corporate office for approval and do special stud-ies and financial analysis.There is no evidence that cost analysts A formulate,determine, or effectuate managerial policies, or thatthey possess any indicia of supervisory authority. Wefind, therefore, that they are not managerial or super-visory, and we shall include them in the appropriateunit.Expediter senior:The two employees working in thisjob classification are located in the material controldepartment. They assign work to other expediters andassist the employees with any problems they mayhave. The record shows they have no authority tohire; they are not responsible for work of the expedi-ters A or B; they spend 80 percent of their time per-forming the same tasks as other expediters and theremainder of their time answering questions and in-structing others. As there is no evidence that theypossess any indicia of supervisory authority, we findthat they are not supervisors within the meaning ofthe Act, and we shall include them in the unit.Senior accountant:There is one employee in thisclassification who works in the controller department.His duties include auditing expense accounts, prepa-ration of various miscellaneous reports including in-come tax, balances, the making of journal entries fordivision and corporate books, the making of financialstudies, and the preparation of various types of finan-cial information at the request of management. Inview of the absence of evidence that the senior ac-countant formulates, determines, or effectuates man-agerialpolicies,or that he has any indicia ofsupervisory authority, we find that he is not a manage-rial or supervisory employee, and we shall include himin the unit.Purchasing administrator:The individual in thisclassification is located in the material control depart-ment. He is responsible for ordering all nonproduc-tivematerials and shipping supplies, as well as thesource selection of packaging. The incumbent is acollege graduate. He spends approximately 25 percentof his workday routinely assigning work to two cleri-cals and 75 percent of his time performing the otherduties of his classification, he has no access to nordoes he work with personnel or labor relations re-cords. The record shows he has no authority to hire,discipline, or promote; he cannot assign overtime,and he never adjusts grievances.There is no evidence that the purchasing adminis-trator formulates, determines, or effectuates manage-rial policies, or that he has any indicia of supervisoryauthority.We find, therefore, that he is not a supervi-sor or managerial employee, and we shall include himin the unit.Inventory control analyst senior:The employee inthis classification is located in the material controldepartment. He is responsible for the resolution ofmany problems presented by purchasing, includingthe authorization of additional purchases and ' thecommitment of the company to various charges. Hemay instruct other employees and assist them in theirwork. Although on occasion he may substitute for asupervisor on vacation; he has never been told that hewas a supervisor; he does not have a special parkingspot as provided for supervisors; and the other em-ployees were not told that he was asupervisor.There is no evidence that the inventory control ana-lyst senior formulates, determines, or effectuatesmanagerialpolicies, or that hepossessesany indiciaof supervisory authority.We find, therefore, that heis not managerial or supervisory, and we shall includehim in the unit.'Claims analyst senior:There are four employees inthis classification who work in the central claims de-partment. They are responsible for approving claimsagainst the Employer. Experience rather than specialtraining separates the claims analysts senior from theclaims analysts A, who are admitted office clericals.Although the claims analysts senior check the work ofthe claims analysts A, on occasion a claims analystsenior may have his work checked by a claims analystA. Claims analysts senior are promoted from claimsanalysts A, both process about the same amount ofclaims per day, and they have common supervision.Claims analysts senior make no recommendations asto hire, discipline, transfer, layoff, promotion, orgrievances.As there is no evidence that they possess any indiciaof supervisory authority, we find that they are notsupervisors, and we shall' include them in the unit.10Order analyst senior:The individual in this classifi-cation works in the material control department. Heanswers inquiries on emergency orders, arranges forshipment of parts, selects the method of shipment,and performs other functions in connection with get-ting parts to dealers. He also determines what shouldbe classified as an emergency. Although he resolvesparts emergencies, routinely acts for the supervisor in9The Employer asserts that,if the Board should find that he is not asupervisor, the Employer's position is that he is a technical employee Howev-er, without determining whether he is a technical employee, we shall includehim in the unit since he shares a community of interest with the employeesin the unit10Although the Employer contends, in the alternative, that they are techni-cal, in view of our finding above, we shall include them in the unit becauseof their community of interest,without making a determination as to theirtechnical status AMERICAN MOTORS CORP.291his absence, directs and trains order analysts, rou-tinely assigns work, instructs and routinely directsthree clericals, the record shows that this individualdoes not have the authority to use independent judg-ment in relation to hire, transfer, discipline, or recom-mending such action. He spends only 5 percent of histime instructing researchers.There is no evidence that he possesses any indiciaof supervisory authority.We find, therefore, that heisnot supervisory, and we shall include him in theunit.Disposition analyst senior:The individual in thisclassification works in the central claims department.He coordinates the section's efforts with data pro-cessing to assure that the system is running properly.Although he has sporadically acted as a supervisorsince December 1972, the record shows. that he workswith and has the same supervision as the dispositionanalyst A, a stipulated office clerical classification.There is no evidence that the disposition analystsenior formulates,determines,or effectuates manage-rial policies, or that he possesses any indicia of super-visory authority.We find, therefore, that he is notmanagerial or supervisory, and we shall include himin the unit.The parties are in disagreement with respect to theeligibility of certain clerical employees who are onleaves of absence due to illness or maternity leave.The Employer's policy with respect to maternityleave is that an employee having 6 months of serviceis eligible for a leave of absence of not more than 1year in duration and at the end of that 1-year periodshe is terminated unless she requests reinstatement.In the case of a disability leave, the 12-month peri-od is extended to the point where the physician releas-es the employee for work and the Employer acceptshim.During the relevant period, there were seven em-ployees on maternity and sick leave who were in theunit.Although the Employer testified that a majorityof employees who take a maternity leave of absencedo not return to employment at the expiration of theirleave, the Employer admitted that it cannot state withrespect to any individual currently on an unexpiredmaternity leave of absence that there is not a reason-able expectation of that individual's returning towork.The Board has often held that employees on sickleave may vote in the election absent any evidencethat such employees have quit or been discharged."Beverly A. Bowe was hired on July 21, 1969. Sheleft on maternity leave on November 17, 1972.J. Pospichal was hired on March 24, 1969. She went" Foley Manufacturing Company,115 NLRB 1205.on maternity leave on April 7 1972. She had requestedreinstatement,but no jobs were available. The Em-ployer plans to reinstate her.J.Ricciardi was hired on October 16, 1970. Shewent on maternity leave on December 15, 1972.M. Schroeder was hired on August 27, 1965. Shewent on maternity leave on August 25, 1972.11Mildred Nalencz was hired on May 8, 1967. Shewent on maternity leave on January 28, 1972.Susan Wildes was hired on'September 3, 1968. Shewent on maternity leave on November 30, 1971. Shefailed to request reinstatement and was terminated.Ann Brown was hired on September 2, 1969. Shewent on leave of absence due to illness on October 20,1972. She is in inactive status until she is released byher personal physician to return to work.Accordingly, we find that employees Bowe, Pospi-chal, and Ricciardi were on maternity leave duringthe relevant period and thereforeare eligibleto vote.Borwn's last day of work was October 20, 1972, andthe Employer has continued her on an indefinite leaveof absence pursuant to its policy. As Brown is on sickleave,we find thatshe iseligible to vote.Since neither Schroeder nor Nalenca had been onmaternity leave for more than a year before the hear-ing herein on January 10, 1973, we shall permit themto vote subject to challenge.Wildes has not returned to work within the timelimit set by the Employer's rules following her ab-sence on approved leave. As' Wildes has quit work, weshall not permit her to vote.On the basis of the foregoing, the parties' stipula-tions, and the entire record, we find that the followingemployees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All office clerical, asserted technical, and tech-nicalemployees employed by the Employer at itsParts Division facilities in Milwaukee,Wiscon-sin, including general clerk A, general clerk B,accounts payable clerk, accounts payable clerkC, stenographer A, records analyst A, recordsanalyst B, accounting clerk B, accounting clerkC, keypunch operator A, keypunch operator B,inventory control analyst B, input and outputcontrol clerk, switchboard operator, order anddocumentation clerk, clerk typist A, clerk typistB, office service clerk B, inventory control clerk,disposition analyst A, disposition analyst B, cal-culating machine operator A, secretary-stenogra-pher,transportationclerktrainee,typingspecialist, documents clerk, teletype operator A,order clerk senior, documentation clerk senior,billing clerk senior, billing clerk, productionscheduler, parts analyst B, art clerk, payroll clerk 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDA, claims analyst A, computer operator A, com-Clerk typist A (except Moffatt, Layer, Wilson, Ho-puter operator B, computer operator C, printingnek,Mikolajcyzk, and Kucinski)technician senior, claims analyst A (includingClerk typist BMemmel), traffic claim analyst, inventory con-Office service clerk Btrol analyst A, order analyst A, order analyst B,Inventory control clerkorder inquiry analyst, commercial accounts coor-dinator, expediter A, parts analyst A, chassisparts analyst senior, illustration coordinator, cat-alogue writer and specialist A, editor A, cata-logue writer A, technician and writer A, cyclicalinventory auditor, order analyst, material ana-lyst, clerk typist A, cost analyst A, expediter sen-ior, senior accountant, purchasing administrator,inventory control analyst senior, claims analystsenior, order analyst senior, disposition analystsenior, illustrator A, quality control analyst A,quality control analyst B; but excluding all confi-dential employees,12managerial employees,"professional employees,14 guards, and supervi-sors 15 as defined in the Act, and all other em-ployeesrepresentedundercurrentcollec-tive-bargaining agreements.[Direction of election andExcelsiorfootnote omit-ted from publication.]12 The parties stipulated,and we agree,that the employees injob classifica-tions listed in Appendix B are confidential employees.13The parties stipulated,and we find, that the following job classificationismanagerial:system analyst programmerA. The partiesalso stipulated thatthe three employees classified as accounts payable auditor senior are to beexcludedbecause theyare management trainees.14 Thepartlesstipulated,and we agree, that A.Rabarge, a registered nurse,is a professionalemployee. Alsostipulatedby the partiesas being profession-al are the package engineering supervisor, package engineers,industrial engi-neers A, and industrial engineers.15The parties stipulated,and we agree,that the employees injob classifica-tions fisted in Appendix C are supervisorsAPPENDIX AOFFICE CLERICAL EMPLOYEESGeneral clerk AGeneral clerk BAccounts payable clerkAccounts payable clerk CStenographer ARecords analyst ARecords analyst BAccounting clerk BAccounting clerk CKeypunch operator AKeypunch operator BInventory control analyst BInput and output control clerkSwitchboard operatorOrder and documentation clerkDispositionanalyst ADisposition analyst BCalculating machine operator ASecretary-stenographerTransportation clerk traineeTyping specialistDocuments clerkTeletype operator AOrder clerk seniorDocumentation clerk seniorBilling clerk seniorBilling clerkTraffic clerkProduction schedulerParts analyst BArt clerkPayroll clerk AClaims analyst A (except Zimmerman)Computer operator AComputer operator BComputer operator CPrinting technician seniorAPPENDIX BCONFIDENTIAL EMPLOYEESSecretary to manager of central claims departmentSecretary to manager of national transportationSecretary to controllerSecretary to manager of industrial and plant engi-neeringSecretary to manager of international divisionSecretary to manager of material control depart-mentSecretary to manager of specifications, quality control and graphicsSecretary to manager of central distribution depart-mentSecretary to manager of data processing depart-mentSecretary to manager of field operationsSecretary to plant superintendentSecretary to director of industrial relationsSecretary to director parts division operationsPersonnel clerk AMERICAN MOTORS CORP.APPENDIX CSUPERVISORS"Material managerMaterials administration managerAudit analysis managerInventory control managerParts dispersion managerMaterials administration supervisorExpediting supervisorDealer inquiry supervisorA.M.C. parts inventory control supervisorJeep parts inventory control supervisorDealer order supervisorA.M.C. zone replenishment supervisorJeep zone replenishment supervisorData processing shift supervisorProcedures auditorPricing analyst seniorIndustrial relations directorLabor relations managerEmployee services supervisorSafety and security supervisorSpecificationsand quality control departmentmanagerQuality and reliability managerQuality assurance supervisorQuality evaluation supervisorChassis and body parts engineering managerChassis parts analysis supervisorBody parts analysis supervisorPublication graphics managerPublication supervisorArt supervisorControllerGeneral accounting managerAccounting managerAccounting supervisorAccounts payable supervisorOffice services supervisorFinancial analysis managerPayroll and billing supervisorRecords supervisorVerification supervisorClaims supervisorCentral claims managerInternational division managerInternational parts order supervisorParts documentation supervisorCentral distribution managerNational transportation managerPlant superintendentTransportation supervisorTransportation analystIndustrial and plant engineering managerField liaison engineering supervisorPlant engineering supervisorTechnician and writer supervisorCyclical auditing supervisorIndustrial relations managerSalary administration supervisor293